DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed on 06/08/2022. Claims 1-7 are remain pending. the Amendments have been fully considered, and claims 1-7 are still rejected under 35 U.S.C. 101. See rejection below for more details.

Response to Arguments
In respond to Applicant’s argument regarding rejection under 35 U.S.C. 101 on Remarks, page 11, “Applicant notes that the Office Action states on page 3 … In other words, the anonymization of the database is not an intended use after the fact, but it is an actual result of performing the claim as recited. Therefore, Applicant emphasizes that the anonymization of a database that includes personal data having a plurality of attributes that are dependent on one another is a practical application explicitly achieved by the claim rather an intended use”.
Examiner respectfully disagrees because such limitation as recited in the claim “anonymize a database that includes personal data having a plurality of attributes that are dependent on one another, by” is a natural and direct result of performing the mathematical steps in as recited in claim. Furthermore, as recited in the claim “processing circuit configured to anonymize … by” and figure 2 [0032-0033] disclosing when anonymization of a database that includes personal data having a plurality of attributes is performed by using the random number generation method, which is claimed and described in the specification in terms of mathematic calculations, relationship, and/or formula and/or mental processes . There is no practical integration, e.g., a configuration of database technology described in the specification. Therefore, such limitation “anonymize a database that includes personal data … by” is considered as an intended result achieved by performing the judicial exception. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 

Regarding claim 1, recites a random number generation apparatus that generate a pair of random numbers and determine to adopt or reject a first random number if the distribution function according to the first random number is equal or greater than a second random number. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generating a random number u and v, determining whether f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v, if f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v then u is adopted as a multi-dimensional random number, D is a predetermined positive integer, for i=1,...,D, [            
                
                    
                        h
                    
                    
                        i
                    
                
            
        ] is a predetermined possible range for a random variable             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , a hole [h] is [h]=([            
                 
                
                    
                        h
                    
                    
                        1
                    
                
            
        ],...,[            
                 
                
                    
                        h
                    
                    
                        D
                    
                
            
        ])t, H is a probability of a predetermined basic distribution function f(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) in the hole [h], al1/(1-H), a corrected distribution function f’(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) is defined by Expressions (1) and (2), and formula 29 recites in claim 1, and              
                
                    
                        f
                        '
                    
                    
                        m
                        a
                        x
                    
                
            
         is a maximum value of f’(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        …            
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) . Such limitation explicitly cover mathematical calculations, relationship, and/or formula and/or mental processes. For example, generating random number u and v, in the context of this claim, the random numbers can be generated using mathematical algorithm, and determining if f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v, in the context of this claim encompasses a human comparing two values. Therefore, the claim include limitations that fall within the Mathematical Concepts / Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a random number generation apparatus comprises processing circuitry. However, the element recites at a high level of generality, i.e., as a generic computer elements performing a generic computer function, such as processing data. Furthermore, the claim also recites processing circuitry configured to anonymize a database that includes personal data that includes personal data having a plurality of attributes that are dependent on one another by performing the limitation as recited above in step 2A Prong One, such limitations merely recite an intended result of anonymizing a database by performing the judicial exception, and the claim further recites replacing the plurality of attributes, such limitation is recited as an insignificant extra solution activity. Such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Furthermore, the replacing the plurality of attributes is considered as an insignificant extra solution activity in step 2A prong two, and are determined to be well-understood, routine and conventional activity. See at least [0007] of specification describes an anonymization method of causing each attribute value to transition to another value using a random number as admitted by applicant in NPL 2, 3, and 4. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claim 3, the claim is rejected for at least the reason cited with respect to claim 1. Under the Step 2A prong 1 analysis, claim 3 merely further mathematically limits elements recited in claim 1.  Claim 3 contains no further additional elements that would require further analysis under Step 2A prong 2, and Step 2B.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

Regarding claims 5 and 7, recite a method claim and a product claim that are corresponding to the apparatus claim 1. Thus, they are rejected for the same reasons as claim 1.

Regarding claim 2, it recites a random number generation apparatus comprising an arithmetic operation part obtain r value by performing a process for generating random number u and perform inverse function according to             
                
                    
                        f
                        '
                    
                    
                        (
                        
                            
                                x
                            
                            
                                i
                            
                        
                        )
                    
                
            
        .
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generating a random number             
                
                    
                        u
                    
                    
                        i
                    
                
            
        , obtaining r in the end as a multi-dimensional random number, obtaining a random number             
                
                    
                        r
                    
                    
                        i
                    
                
                =
                 
                
                    
                        F
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        u
                    
                    
                        i
                    
                
                )
            
         according to             
                
                    
                        f
                    
                    
                        '
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
         using the generated             
                
                    
                        u
                    
                    
                        i
                    
                
            
         and             
                
                    
                        x
                    
                    
                        i
                    
                
            
         =             
                
                    
                        r
                    
                    
                        i
                    
                
            
        , D is a predetermined positive integer, for i=1,...,D, [            
                
                    
                        h
                    
                    
                        i
                    
                
            
        ] is a predetermined possible range for a random variable             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , a hole [h] is [h]=([            
                 
                
                    
                        h
                    
                    
                        1
                    
                
            
        ],...,[            
                 
                
                    
                        h
                    
                    
                        D
                    
                
            
        ])t, H is a probability of a predetermined basic distribution function f(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) in the hole [h], al1/(1-H), a corrected distribution function f’(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) is defined by Expressions (1) and (2), and formula 30 and 31 recite in claim 2, and              
                
                    
                        F
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        t
                    
                    
                        i
                    
                
                )
            
         is an inverse function of F(            
                
                    
                        t
                    
                    
                        i
                    
                
                )
            
         . Such limitation explicitly cover mathematical calculations, relationship, and/or formula. Therefore, the claim include limitations that fall within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a random number generation apparatus comprising processing circuitry. However, the element recites at a high level of generality, i.e., as a generic computer elements performing a generic computer function, such as processing data. Furthermore, the claim also recites processing circuitry configured to anonymize a database that includes personal data that includes personal data having a plurality of attributes that are dependent on one another, by performing the limitation as recited above, such limitations recite as intended result of anonymizing a database by performing the judicial exception. The claim further recites replacing the plurality of attributes, such limitation is recited as an insignificant extra solution activity.  Thus, the additional elements fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Furthermore, the replacing the plurality of attributes is considered as an insignificant extra solution activity in step 2A prong two, and are determined to be well-understood, routine and conventional activity. See at least [0007] of specification describes an anonymization method of causing each attribute value to transition to another value using a random number as admitted by applicant in NPL 2, 3, and 4 The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claims 3-4, the claims are rejected for at least the reason cited with respect to claim 2. Under the Step 2A prong 1 analysis, claims 3-4 merely further mathematically limits elements recited in claim 2.  Claims 3-4 contains no further additional elements that would require further analysis under Step 2A prong 2, and Step 2B.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 


Regarding claim 6¸ it recites a method claim that is corresponding to the apparatus claim 2, thus it is rejected for the same reasons as in claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                             	(571)272-2764
/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182